Citation Nr: 0637654	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for postoperative residuals, right knee surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision from the Boise, Idaho, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO awarded service 
connection for postoperative residuals, right knee surgery, 
and assigned a 10 percent evaluation.  The veteran appealed 
the assignment of a 10 percent evaluation, and the RO 
subsequently awarded a 20 percent evaluation.  The veteran 
asserts he warrants an evaluation in excess of 20 percent, 
and thus the appeal continues.

In October 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The claim was 
subsequently remanded for the agency of original jurisdiction 
to consider additional evidence the veteran had submitted at 
the hearing.  The case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

Postoperative residuals, right knee surgery, are manifested 
by no more than moderate functional impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for postoperative residuals, right knee surgery, 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in May 2002, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim, but that he must provide 
enough information so that VA could request any relevant 
records.  It told him that it would obtain any VA treatment 
records identified by the veteran.  At that time, the veteran 
was seeking service connection, and VA informed him of the 
types of evidence needed in a claim for service connection.  
In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
following the issuance of the rating decision, here, a claim 
for increase, VA is not required to issue a new VCAA letter.  
VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case if the disagreement is not resolved.  Id.  Therefore, 
the RO, in the February 2004 statement of the case, informed 
the veteran of the information and evidence needed to 
substantiate the claim for a higher evaluation for the right 
knee disability.  A subsequent VCAA letter sent in February 
2006 informed the veteran that in a claim for increase, he 
would need to show that his disability had worsened.  

The May 2002 letter did not specifically tell the claimant to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  The 
letter specifically informed the veteran that he could send 
various types of evidence to assist with making a favorable 
decision on his claim.  For example, it told him to send 
statements from persons who had personal knowledge of any 
disability he had, records and statements from service-
medical personnel, employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians, 
pharmacy prescription records, and insurance or employment 
examination reports.  The veteran responded to the letter by 
submitting evidence in connection with his claims, and he 
submitted additional evidence at the October 2004 Board 
hearing.  This shows that the veteran is aware that he should 
submit any evidence in his possession that pertains to the 
claim.  Moreover, a subsequent VCAA letter sent in February 
2006 informed the veteran that if he had any evidence in his 
possession, he should submit it to VA.  

Recently, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  This is a claim for 
increase and not for service connection.  Thus, the holding 
in Dingess does not apply.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  VA has obtained VA treatment records 
and private medical records identified by the veteran.  The 
veteran has been provided with examinations in connection 
with his claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Rating

The veteran asserts that his right knee is worse than the 
20 percent evaluation contemplates.  At the October 2004 
hearing before the undersigned, he testified that he was 
limited in his activities as a result of his knee pain.  The 
veteran described having constant pain and limited movement 
in his knee.  He was unable to play basketball with his kids 
and he had difficulties swimming.  The veteran stated that 
the bones in his knee were grinding together, and that x-rays 
had shown he had moderate arthritis.  He testified he was a 
mechanic and that it was difficult for him to do his job 
because he had to climb ladders and kneel, which were 
extremely painful for him.  He noted he would have to 
eventually have knee surgery again in 10 to 15 years (the 
first surgery occurred in service).  The veteran stated he 
had to take medication every day to help with the pain and 
also take it at night because he would wake up with knee 
pain.  He stated that he could bend his knee to approximately 
90 degrees, at which point pain would start.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for 
postoperative residuals, right knee surgery.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The knee is evaluated under various Diagnostic Codes 
depending on the symptoms and disease process involved.  The 
veteran's service-connected postoperative residuals, right 
knee surgery, is evaluated under Diagnostic Code 5258.  Under 
that Diagnostic Code, a 20 percent rating is warranted for 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2006).  That is the maximum 
evaluation under that Diagnostic Code.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  Diagnostic Code 5010 requires that degenerative 
arthritis be established by x-ray findings and be rated on 
the basis of limitation of motion.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010 (2006).  

Flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Extension limited to 15 degrees warrants a 20 percent 
evaluation, and extension limited to 20 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 20 percent for postoperative 
residuals, right knee surgery.  The severity of the veteran's 
right knee is no more than moderate.  For example, in October 
2002, the examiner noted that there was no pain with patellar 
movement.  The lateral ligaments and cruciate ligaments were 
intact, and drawer tests were negative.  There was a positive 
McMurray's test.  His range of motion was from 0 to 
110 degrees.  In October 2003, anterior drawer sign was 
painful, and effusion was present.  His range of motion was 
from 5 to 110 degrees.  In December 2003, there was no pain 
with patellar movement, but there was tenderness of the 
lateral right patella and inferior to the right patella.  The 
collateral and cruciate ligaments were intact, and drawer 
tests were negative.  McMurray's test was positive with pain 
and sharp sounds.  His range of motion was from 0 to 
110 degrees.  In October 2004, there was lateral joint line 
and diffuse tenderness about the knee.  He had full extension 
and 130 degrees of flexion.  Such symptoms would warrant no 
more than a 20 percent evaluation under any applicable 
Diagnostic Code.  

The veteran is at the maximum evaluation under Diagnostic 
Code 5258, and thus he cannot obtain a higher evaluation 
under that Diagnostic Code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  As stated above, normal range of 
motion of the knee is from 0 to 140 degrees.  The veteran's 
limitation of motion of the right knee throughout the appeal 
period has been, at worst, 5 to 110 degrees.  Neither the 
limitation of extension nor the limitation of flexion would 
warrant a compensable evaluation under Diagnostic Codes 5260 
and 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5261, 
5261.  At the hearing, the veteran stated he had pain 
beginning at 90 degrees.  Even accepting such limitation of 
flexion, it would still not warrant a compensable evaluation 
under Diagnostic Code 5260.  The evidence establishes that 
the veteran's right knee has neither lateral instability or 
subluxation.  All medical professionals who have examined his 
knee have specifically stated that the ligaments are intact.  
Thus, the veteran would not warrant a separate evaluation for 
instability or subluxation of the knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  See VAOGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  Essentially, there 
is a lack of severe clinical findings that would support a 
conclusion that the veteran has a severe knee disability to 
warrant a 30 percent evaluation or higher.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  Despite the veteran's complaints, 
the medical evidence shows that he is no more than moderately 
disabled from a functional standpoint.  The 20 percent 
evaluation contemplates moderate functional impairment.  When 
the right knee has been examined, examiners have noted that 
the veteran has some pain around the knee, but also noted 
that his ligaments have been stable and his range of motion 
is minimally affected.  The Board does not doubt that the 
veteran's right knee has impacted his employment to some 
extent; however, it finds that the 20 percent evaluation 
contemplates the impact on his employment as it relates to 
the right knee.  The veteran stated he would probably have to 
undergo surgery in the future, which was also stated by a 
private physician.  Such finding would not establish a higher 
evaluation at the present time.

The veteran's representative has argued that it appears the 
agency of original jurisdiction did not review the additional 
medical evidence the veteran submitted at the October 2004 
Board hearing.  The Board had remanded the claim because the 
veteran did not waive initial consideration of that evidence 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2006).  In the August 2006 supplemental 
statement of the case, the agency of original jurisdiction 
stated, "Without new evidence showing that your right knee 
disability warranted an evaluation greater than 20 percent at 
the time of the initial evaluation, we have confirmed and 
continued the initial evaluation of 20 percent."  Initially, 
the Board assumes VA has properly discharged its duties in 
reviewing the evidence submitted at the hearing, as 
specifically requested by the Board in its November 2005 
remand.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
("The presumption of regularity supports the official acts 
of public officers and, in the absence of clear evidence to 
the contrary, courts presume that they have properly 
discharged their official duties") quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  Regardless, 
the Board does not find that such statement indicates that 
the additional evidence was not reviewed; rather it appears 
that the agency of original jurisdiction believed the 
additional evidence failed to show that the veteran's 
disability warranted an evaluation greater than 20 percent, 
which would indicate that it had reviewed the evidence.

For the reasons stated above, an initial evaluation in excess 
of 20 percent is not warranted for postoperative residuals, 
right knee surgery.  The preponderance of the evidence is 
against the veteran's claim, and the benefit-of-the-doubt 
rule is not for application.  Gilbert, 1 Vet. App. at 55.  In 
view of the denial of entitlement to an increased evaluation, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra.


ORDER

An initial evaluation in excess of 20 percent for 
postoperative residuals, right knee surgery, is denied.



________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


